                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ULYSSES HOLMES,

       Plaintiff,

v.                                           CASE NO: 6:20-cv-698-ORL-40LRH

WCA WASTE SYSTEMS, INC.,

      Defendant.
_______________________________/

PLAINTIFF’S UNOPPOSED MOTION TO EXTEND PARTIES’ DEADLINE TO FILE
MOTION SEEKING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       Plaintiff, ULYSSES HOLMES, pursuant to Federal Rule of Civil Procedure 6, moves this

Honorable Court for a two-week enlargement of the deadline by which the parties must file their

Motion Seeking Preliminary Approval of their Class Action Settlement, making the new deadline

December 4, 2020. In support of this Motion, Plaintiff states as follows:

                                    SUPPORTING FACTS

       1.      The Parties reached a tentative class-wide agreement at mediation and have already

exchanged the final draft of the settlement agreement. However, Plaintiff’s counsel still needs to

obtain Mr. Holmes’ signature on the document.

       2.      Additionally, the Parties are still finalizing the draft Motion for Preliminary

Approval and its exhibits.

       3.      Next week is Thanksgiving which will likely slow down the process and, thus,

Plaintiff respectfully requests two additional weeks for counsel to obtain his client signature and

finalize the Motion.

       4.      This brief extension will not impact any other deadlines.
       5.      Defendant does not oppose this extension.

                                    MEMORANDUM OF LAW

       When an act is required or allowed to be done at or within a specified time, the Court for

good cause shown may at any time in its discretion, with or without motion or notice, order the

period enlarged if such a request is made before the expiration of the period originally prescribed

or as extended by previous order. See Fed. R. Civ. P. 6(b).

       The instant Motion is brought before the expiration of deadline to seek Court approval.

The enlargement is not made for reasons of delay, or other improper purpose. The enlargement

also will have no impact on any other deadlines in the case. Further, the consent of Defendant to

the requested relief confirms that no Party will be prejudiced by the enlargement.

       WHEREFORE, Plaintiff moves for entry of an Order permitting the parties to have up

until and including December 4, 2020, to submit a Motion seeking preliminary Court approval of

the Parties’ class action settlement.

                               CERTIFICATE OF GOOD FAITH

       Prior to filing this Motion, Plaintiff’s counsel conferred with Defendant’s counsel pursuant

to Local Rule 3.01(g) to attempt to resolve the subject dispute. Defendant’s Counsel does not

oppose the filing of this motion.

       Dated this 20th day of November, 2020.

                                             Respectfully submitted,

                                             /s/ Brandon J. Hill
                                             BRANDON J. HILL
                                             Florida Bar Number: 0037061
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 North Florida Avenue, Suite 300
                                             Tampa, Florida 33602
                                             Main Number: 813-224-0431
                                             Direct Dial: 813-337-7992
                                             Facsimile: 813-229-8712
                                                2
                                                 Email: bhill@wfclaw.com
                                                 Email: twells@wfclaw.com
                                                 Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of May, 2019, the foregoing was

electronically filed with the Clerk of the Court via the CM/ECF system, which will send a notice

of electronic filing to all counsel of record.

                                                 /s/ Brandon J. Hill
                                                 BRANDON J. HILL




                                                   3
